IN THE SUPREME COURT OF THE STATE OF NEVADA


                SHAWN TOSH HARTZELL,                                     No. 84820
                                 Appellant,
                             vs.
                THE STATE OF NEVADA,
                                                                                  MED
                                 Respondent.                                      SEP 2 6 2022
                                                                                                 BPQWN
                                                                            CLE        F          4iCu   iv
                                                                                   D       UTY

                                      ORDER DISMISSING APPEAL

                            This is an appeal from a judgment of conviction. Tenth judicial
                District Court, Churchill County; Thomas L. Stockard, Judge.
                            Deputy Attorney General Jaimie Stilz has filed a notice of
                appearance as counsel for respondent. The clerk of this court shall add Ms.
                Stilz as counsel of record for respondent.
                            Preliminary review of this appeal revealed a potential
                jurisdictional defect. The district court entered the judgment of conviction
                on April 7, 2022. Thus, appellant's notice of appeal was due to be filed in
                the district court by May 9, 2022. See NRAP 4(b)(1)(A) (providing that a
                notice of appeal must generally "be filed with the district court clerk within
                30 days after the entry of the judgment or order being appealed"). However,
                the notice of appeal was not filed in the district court until June 2, 2022, 24
                days after expiration of the 30-day appeal period.
                            Appellant dated his notice of appeal May 5, 2022. Pursuant to
                NRAP 4(d), if appellant delivered his notice of appeal to a prison official for
                mailing on or before May 9, 2022, and utilized the notice-of-appeal log or
                other system designed for legal mail, his notice of appeal would be deemed
                timely filed. Because this court could not determine from the documents

SUPREME COURT
                before it whether the notice of appeal should be deemed timely, this court
     OF
      NEVADA


1U, Q-17 A                                                                   z         oc:16
                ordered the attorney general to obtain and transmit to the clerk of this court
                certified copies of the notice of appeal log maintained at the prison
                indicating the actual date upon which appellant delivered to a prison official
                his notice of appeal.
                            The attorney general has now provided this court with a
                response and an affidavit from the law librarian and custodian of records at
                Lovelock Correctional Center.        These documents indicate Lovelock
                Correctional Center did not maintain a notice of appeal log froin July 2021
                through July 2022, but did maintain an "other system designed for legal
                mail," namely a brass slip log and outgoing mail log during that time period.
                However, there were no entries by appellant on those logs from May 2022
                to June 2, 2022. Accordingly, the June 2, 2022, date controls and appellant's
                notice of appeal was untimely filed, thus this court lacks jurisdiction to

                consider this appeal. See Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944,
                946 (1994) ("[A]n untimely notice of appeal fails to vest jurisdiction in this
                court."). We therefore
                            ORDER this appeal DISMISSED.


                                                                   , J.
                                         Silver


                                                                  pìu                  J.
                Cadish                                     Pickering




                cc:   Hon. Thomas L. Stockard, District Judge
                      Shawn Tosh Hartzell
                      Attorney General/Carson City
                      Churchill County District Attorney/Fallon
SUPREME COURT
                      Churchill County Clerk
      OE
   NEVADA


  Pia7A
                                                      2